306 So. 2d 615 (1975)
G.M. DAVIS et al., Appellants,
v.
Sam SAILS, Appellee.
No. X-29.
District Court of Appeal of Florida, First District.
January 28, 1975.
Norm La Coe, Gainesville, for appellants.
Richard T. Jones, of Jones & Ritch, Gainesville, for appellee.

ON MOTION TO STRIKE
PER CURIAM.
Appellee has filed a motion to strike certain portions of appellants' brief because appellants have failed to comply with Rule 3.7, subd. f(3) FAR. That rule provides as follows:
"f. Contents of Appellant's Brief. The appellant's main brief shall contain:
* * * * * *
"(3) A statement of the case and of the facts and points involved, in a clear and concise manner, with reference to the pages of the appendix, and also to the pages of the original record where there is any possibility that appellee may question the statement." (Emphasis added)
Our examination of the brief of appellants convinces us that appellee's motion is well founded.
Accordingly, the "Statement of the Case" and "Statement of Facts" contained in the brief of appellants be and they are hereby stricken. Appellants are allowed fifteen (15) days from date hereof within which to file and serve an amended statement of the case and statement of the facts, complying with the above mentioned rule. Appellee is allowed twenty (20) days from receipt of a copy of such amended statement of the case and statement of the facts within which to file and serve, in accordance with the Florida Appellate Rules, appellee's brief.
It is so ordered.
RAWLS, C.J., and BOYER and McCORD, JJ., concur.